2013 WI 41

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2013AP133-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against Jon E. Stanek, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jon E. Stanek,
                                  Respondent.


                            DISCIPLINARY PROCEEDINGS AGAINST STANEK

OPINION FILED:          May 16, 2013
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                          2013 WI 41
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.   2013AP133-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jon E. Stanek, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
             Complainant,
                                                                  MAY 16, 2013
      v.
                                                                     Diane M. Fremgen
                                                                  Clerk of Supreme Court
Jon E. Stanek,

             Respondent.




      ATTORNEY      disciplinary     proceeding.           Attorney's         license

suspended.


      ¶1     PER   CURIAM.   We    review   a   stipulation          filed     by   the

Office of Lawyer Regulation (OLR) and Attorney Jon E. Stanek
pursuant to SCR 22.121 requesting this court to suspend Attorney

      1
          SCR 22.12 provides:

      (1)    The director may file with the complaint a
             stipulation of the director and the respondent to
             the   facts,   conclusions    of   law   regarding
             misconduct, and discipline to be imposed. The
             supreme court may consider the complaint and
             stipulation without the appointment of a referee.
                                                               No.   2013AP133-D



Stanek's    license   to   practice    law   in   Wisconsin    as    reciprocal

discipline identical to that imposed by the Supreme Court of

Minnesota.

     ¶2     According to the stipulation, Attorney Stanek became

licensed to practice law in Wisconsin in 2005, and practices in

Eau Claire.    He has no prior Wisconsin disciplinary history.

     ¶3     In the stipulation Attorney Stanek acknowledges that

on November 26, 2012, the Supreme Court of Minnesota suspended

his Minnesota law license for 30 days for failing to comply with

the terms of a consent agreement for conditional admission and

making false statements to the director of Minnesota's Office of

Lawyers    Professional     Responsibility        during   a     disciplinary

investigation.     The Supreme Court of Minnesota found that those

actions violated Rules 3.4(c), 8.1(a) and (b), 8.4(c) and (d),

and 25 of the Minnesota Rules of Professional Conduct.

    ¶4      Attorney Stanek states in the stipulation that he does

not claim that any of the conditions listed in SCR 22.22(3)(a)-

(c)2 prevent    the imposition        of   reciprocal   discipline     in   this

     (2)     If the supreme court approves a stipulation, it
             shall adopt the stipulated facts and conclusions
             of law and impose the stipulated discipline.

     (3)    If the supreme court rejects the stipulation, a
            referee shall be appointed and the matter shall
            proceed   as  a   complaint  filed  without   a
            stipulation.

     (4)    A stipulation rejected by the supreme court has
            no evidentiary value and is without prejudice to
            the respondent's defense of the proceeding or the
            prosecution of the complaint.
     2
         SCR 22.22(3)(a)-(c) states:

                                       2
                                                                               No.     2013AP133-D



case.       Attorney Stanek and the OLR jointly request that Attorney

Stanek's license to practice law in this state be suspended for

30 days.           The stipulation properly provides that it did not

result from plea bargaining.                     Attorney Stanek says he does not

contest      the    facts    and    misconduct         alleged      by    the        OLR    or   the

discipline that          the OLR         director      is     seeking     in      this      matter.

Attorney       Stanek       represents         that     he     fully      understands            the

misconduct         allegations;          fully       understands       the      ramifications

should      the    court    impose       the     stipulated      level       of      discipline;

fully understands his right to contest this matter; and fully

understands his right to consult with counsel.                            He further avers

that    his    entry     into      the    stipulation         was    made      knowingly         and

voluntarily        and     represents       his      decision       not   to      contest        the

misconduct alleged or the type of discipline sought by the OLR

director.

       ¶5     Based upon our independent review, we determine that

the    SCR    22.12      stipulation        should       be    accepted         and        Attorney

            The supreme court shall impose the identical
       discipline or license suspension unless one or more of
       the following is present:

            (a) The procedure in the other jurisdiction was
       so lacking in notice or opportunity to be heard as to
       constitute a deprivation of due process.

            (b) There  was   such   an  infirmity   of  proof
       establishing the misconduct or medical incapacity that
       the supreme court could not accept as final the
       conclusion in respect to the misconduct or medical
       incapacity.

            (c) The    misconduct   justifies                          substantially
       different discipline in this state.

                                                 3
                                                                      No.     2013AP133-D



Stanek's     license     to     practice       law     in    Wisconsin       should     be

suspended for 30 days as reciprocal discipline to that imposed

by   the   Supreme      Court    of    Minnesota.           Since   Attorney     Stanek

entered into a stipulation and there was no need to appoint a

referee, we agree that costs should not be imposed in this case.

      ¶6     IT IS ORDERED that the license of Jon E. Stanek to

practice law in the State of Wisconsin is suspended for a period

of 30 days, effective June 13, 2013.

      ¶7     IT IS FURTHER ORDERED that Jon E. Stanek shall comply

with the provisions of SCR 22.26 concerning the duties of a

person     whose   license      to    practice   law        in   Wisconsin    has     been

suspended.

      ¶8     IT    IS   FURTHER       ORDERED        that    compliance      with     all

conditions of this order is required for reinstatement.                               See

SCR 22.28(2).




                                           4
    No.   2013AP133-D




1